                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 0:18-cr-60357-UU/PMH


UNITED STATES OF AMERICA
v.
RYAN JOSEPH GASCOIGNE,
       Defendant.
______________________________________/
           ORDER ON MAGISTRATE’S REPORT AND RECOMMENDATION
       THIS CAUSE is before the Court upon Defendant’s Motion to Suppress (D.E. 20) and

Amended Motion to Suppress (D.E. 28) (the “Motion”).

       THE COURT has reviewed the Motion and pertinent parts of the record and is otherwise

fully advised in the premises.

       Defendant moves to suppress evidence obtained during a routine traffic stop for failing to

wear a seatbelt. The relevant evidence at the suppression hearing, briefly summarized, was as

follows:

       Detective Michael Merrill of the Broward Sheriff’s Office, the sole witness for the

Government, testified that he stopped the Defendant while driving a vehicle because he could see

that the Defendant was not wearing a seatbelt. He further testified that upon stopping Defendant,

he smelled cannabis coming from the inside of the car and, therefore, searched the inside of the

car, including a backpack and notebook in the backpack for cannabis. Upon leafing through the

notebook, he immediately noticed that pages of the notebook contained what appeared to him to

be social security numbers, names and dates of birth. During the stop, Detective Merrill asked

Defendant if the notebook was his and he said it was not his notebook. Subsequent investigation

confirmed the presence of personal identifying information (“PII”), and revealed that Defendant

                                               1
did not have authorization to be in possession of the and some of the individuals listed were victims

of identity theft. The Defendant testified that he was wearing a seatbelt and that therefore,

Detective Merrill lacked a legal basis to stop him and denied that there was an odor of marijuana

justifying the search. Importantly, he also admitted that he denied ownership of the notebook

during the traffic stop.

        This matter was referred to U.S. Magistrate Judge Patrick M. Hunt who, on October 17,

2019, following an evidentiary hearing, issued a Report (D.E. 38) (the “Report”) recommending

that the Motion be DENIED for the following reasons: (1) the initial stop of Defendant’s vehicle

was valid when Det. Merrill observed Defendant driving without his seatbelt on; (2) there was

probable cause to search Defendant’s vehicle and backpack therein for contraband when Det.

Merrill smelled cannabis emanating from the vehicle; (3) Det. Merrill’s initial search of

Defendant’s notebook was reasonable; and (4) the seizure and the Economic Crimes Unit’s

subsequent warrantless search of the notebook was constitutional because Defendant abandoned

the notebook when he denied ownership of it during the traffic stop, and, even if the notebook had

not been abandoned, the contents of the notebook were in plain view while Det. Merrill was

checking the notebook for marijuana. Magistrate Judge Hunt credited Det. Merrill’s testimony,

and found that Defendant’s conflicting testimony was incredible given that he admitted to lying

about other matters on the date of the stop.

        Defendant filed Objections to the Report on October 23, 2019 (D.E. 40), to which the

Government replied (D.E. 42). Defendant objects to the Report’s findings that (1) Defendant

abandoned the notebook and (2) that there was no need to obtain a warrant before the Economic

Crimes Unit searched the notebook. The Report sufficiently addresses these objections. D.E. 38 at

7–8; id. at 10 (distinguishing United State v. Khoury, 901 F.2d 948 (11th Cir. 1990) and



                                                 2
highlighting the immediately apparent “evidentiary value . . . [of] what [Det. Merrill] believed to

be evidence of a crime, not an item of personal value to its owner”). As to the first objection, unless

there is police misconduct, “disclaiming ownership or knowledge of an item ends a legitimate

expectation privacy in that item.” United States v. Hawkins, 681 F.2d 1343, 1345 (11th Cir. 1982);

United States v. Pirolli, 673 F.2d 1200, 1204 (11th Cir. 1982). Second, there is “no protected

privacy interest . . . in a container once government officers lawfully have opened that container

and identified its contents as illegal.” Illinois v. Andreas, 463 U.S. 765, 771 (1983). The nature of

the PII was immediately apparent to Det. Merrill, who legally searched the notebook based on

probable cause to believe the vehicle contained contraband. As the Report concludes, the

Economic Crimes Unit did not need a warrant to search the notebook.

        Upon de novo review, the Court agrees with Magistrate Judge Hunt’s recommendations

and concurs in all his findings. Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Report, D.E. 38, is RATIFIED, ADOPTED, and

AFFIRMED. It is further

        ORDERED AND ADJUDGED that the Motion to Suppress and Amended Motion to

Suppress, D.E. 20 and D.E. 28, are DENIED.

        DONE AND ORDERED in Chambers in Miami, Florida, this _28th_ day of October,

2019.



                                                             ____________________________
                                                             URSULA UNGARO
                                                             UNITED STATES DISTRICT JUDGE

copies provided:
Magistrate Judge Hunt
Counsel of record via CM/ECF



                                                  3
